DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-15 are pending in the application
Specification
The objections to the specification have been withdrawn.
Response to Arguments
Applicant’s arguments, see pgs. 8-9 filed 2/14/2022, with respect to the rejection(s) of amended claim(s) 1 and 11 under §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of JP-2012190398-A (Hamada).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3,5,7-8, and 11-12 are rejected under 35 U.S.C. 101 because they are directed toward abstract ideas without significantly more. 
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter (hereinafter referred to as the 2019 PEG).  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
	Claims 1-3,5,7-8, and 11-12 are directed toward methods and apparatuses and, therefore, fall within one of the four statutory categories of invention.  However, claims 1-3,5,7-8, and 11-12 clearly do not meet the three-prong test for patentability set forth in the 2019 PEG.
	With regard to the first prong, whether a claim recites a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Claim(s) 1 recite(s) the following step(s):
Acquiring driving information from a sensor…(this step is considered Mere Data Gathering. See MPEP § 2106.05(d) Well-understood, Routine, Conventional Activity and/or § 2106.05(g) Insignificant Extra-Solution Activity.)
Determining a dangerous event having occurred…(The examiner interprets this step as a judgment or estimation step; therefore, this step is considered a Mental Process.  See MPEP 2106.04(a)(2)(III))
identifying a category corresponding to the determined dangerous event among the plurality of a predetermined category… ((The examiner interprets this step as a judgment or estimation step; therefore, this step is considered a Mental Process.  See MPEP 2106.04(a)(2)(III)))
and providing a simulation image associated with the determined dangerous event expressing a situation of a time point when the dangerous event occurred….(The examiner interprets this step as mental step since the simulation can be done within the mind; indeed, one of the methods by which people learn not to repeat behavior is by recalling in their mind’s eye the (dangerous) situation which previously occurred. Therefore, this step is also considered a Mental Process.  See MPEP 2106.04(a)(2)(III)))
Claim 11 is parallel to Claim 1; therefore Claim 11 is also directed to an abstract idea in like manner.
Dependent claims 2, 5,7,8, and 12) are determined to be directed to an abstract idea based on similar rationale since no feature in the claims alter the abstract idea. 

With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Claim 11 recites the following additional elements: a display part, a sensor part, and a processor. It is clear that adding the above do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  The use of vehicle displays are well-known in the art: "It is well known in the art to provide a vehicle display screen located within the vehicle." (US 20130224721 Al)(underlining added). Similarly for processors: "Processor 92, memory 94, storage 96, input/output (I/0) interface 97, communication interface, and a bus 99, are all well known in the art as constituent parts of a computer system." (US 20140330576 Al)
And similarly for sensors in vehicles: “Using the standard capabilities of well-known data collection devices, the gathered traffic and vehicle image data and other perception or sensor data can be wirelessly transferred ( or otherwise transferred) to a data processor of a standard computing system…” (US 2019/0163181 Al) [0023]

With regards to the other possible integrations, there is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  Rather, they are implemented using merely well-known and generic units.  There is no transformation or reduction of a particular article to a different state or thing.  Lastly, there are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  The use of one or more computers to implement the above recited abstract idea(s), with nothing more, is a well-understood, routine and conventional activity.
Thus, since claims 1-2, 5,7-8, and 11-12 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are clearly directed toward non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012190398 A (Hamada et al., hence Hamada) in light of US Pub. 2008/0309468 (Greene et al., hence Greene)
As for claim 1, Hamada teaches a control method for an electronic device attached to a vehicle, the method comprising: ("In order to achieve the above-described object, the hazard map creation method for a vehicle according to the present invention is characterized by the following (1) to (5)...." Page 2 "Each of the plurality of vehicles 11, 12, 13,... Is equipped with a drive recorder that is an on-vehicle device, a digital tachograph, or both"(pg. 4))
acquiring driving information from a sensor included in the vehicle while the vehicle is running ( image capturing by camera and GPS receiver (pgs. 4, 6); also acceleration of vehicle detected (pg. 4) which implies a sensor);
determining a dangerous event having occurred while the vehicle is running, on a basis of the driving information; ("The computer in the office 20 determines a plurality of types of alarm patterns and alarm conditions in the process 22. This alarm pattern is determined according to the level of danger. The degree of danger is determined by the magnitude of acceleration (G) detected during traveling on the vehicle. That is, each drive recorder detects an abnormally large acceleration, and determines an alarm pattern based on data recorded when a recording trigger occurs." (pg. 4))
identifying a category corresponding to the determined dangerous event among the plurality of a predetermined category; (3 danger levels identified (pg. 5))
and providing [a warning] expressing a situation of a time point when the dangerous event occurred, on the basis of an information associated with the determined dangerous event from among the driving information and the identified category of the determined dangerous event. ("In step S41, control is performed to output an alarm according to the type of the selected alarm pattern. For example, an alarm sound is output, an alarm is output due to a difference in the color of the warning display or blinking of the display, or more specifically, “Dangerous point. Please note." Pg. 7).
Hamada provides a warning but does not specifically provide a simulation image expressing a situation of a time point when the dangerous event occurred. However, Greene teaches a simulation image expressing a situation of a time point when the dangerous event occurred. ("Other user interfaces may diagram the accident by, for example, showing trajectories and potential collision points on a heads-up display."[0204]. The trajectories and potential collision points are the simulation.) 
It would have been obvious to one of ordinary skill in the art at the time of the application to have added the simulation of Greene in the warning system of Hamada. The idea would be to provide more information to the driver. 
As for claim 2,  Hamada also teaches wherein the determining comprises based on a driving condition of the vehicle satisfying a predetermined condition on the basis of the driving information, determining that the dangerous event occurred.( "dangerous event occurred" corresponds to the detected acceleration magnitude Gx being greater than G1 acceleration threshold value. (Page 5))
As for claim 3, Hamada teaches wherein the driving information includes driving images which photographed running scenes of the vehicle., ("For information recorded in the memory card, as representative examples, image data obtained by photographing with an in-vehicle camera, information indicating the state of driving operation such as vehicle speed, vehicle position, time, acceleration value, yaw rate, turn signal or brake, etc. and so on."(Pg. 4))
Hamada does not specifically teach wherein the providing comprises: providing an image associated with the dangerous event, on the basis of an image at the time point when the dangerous event occurred among the driving images. However, Greene teaches providing an image associated with the dangerous event, on the basis of an image at the time point when the dangerous event occurred among the driving images. ("Other user interfaces may diagram the accident by, for example, showing trajectories and potential collision points on a heads-up display."[0204])  The rationale for combining Greene and Hamada is the same as in claim 1.
As for claim 4, Hamada, as modified, teaches wherein the providing comprises generating a simulation image expressing the situation of the time point when the dangerous event occurred on the basis of at least one of the location information, direction information, speed information, or time information of the vehicle included in the driving information. (Greene: dangerous event occurred corresponds to the intersection of the two cones of prediction; see Figs. 12, 13b, and 14. "Other user interfaces may diagram the accident by, for example, showing trajectories and potential collision points on a heads-up display."[0204]) 
As for claim 5, Hamada teaches wherein the providing comprises providing traffic information associated with the dangerous event and information on safe driving. ("In step S41, control is performed to output an alarm according to the type of the selected alarm pattern. For example, an alarm sound is output, an alarm is output due to a difference in the color of the warning display or blinking of the display, or more specifically, “Dangerous point. Please note." Pg. 7) Hamada however does not teach providing the simulation image associated with the dangerous event. Greene teaches providing the simulation image associated with the dangerous event. ("Other user interfaces may diagram the accident by, for example, showing trajectories and potential collision points on a heads-up display."[0204]. The trajectories and potential collision points are the simulation.) 
It would have been obvious to one of ordinary skill in the art at the time of the application to have added the simulation of Greene in the warning system of Hamada. The idea would be to provide more information to the driver.
As for claim 6, Hamada also teaches  transmitting at least one of the simulation image or the traffic information associated with the dangerous event to a traffic management server. ("In the office 20, a management computer (for example, a personal computer) (not shown) is installed. This computer can read the recorded contents of a memory card possessed by each of a plurality of crew members, write necessary data, and delete unnecessary data."  The management computer creates a hazard map and writes out the hazard map to each memory card. (page 4).  The management computer can be considered the traffic management server.) 
As for claim 9, Hamada also teaches receiving a driving information from an electronic device of an adjacent vehicle, wherein the determining comprises determining a dangerous event on the basis of the driving information acquired from the vehicle and the driving information received from the electronic device of the adjacent vehicle.(In one embodiment, the system in Fig. 2 is for a set-up with multiple vehicles, each with its own memory card collecting information. The cards are collected and used to create a database via a management computer and a hazard map, which is fed back to each memory card. (Pg. 4).  In this way, a vehicle can determine a dangerous event, based not just on the data that it collected, but data an adjacent vehicle collected.)
As for claim 10, Hamada also teaches wherein the receiving comprises based on a condition associated with the dangerous event being detected, receiving driving information from the electronic device of the adjacent vehicle. (This is similar to claim 9.  if another vehicle of the fleet had been in the nearby area and had determined a hazard area, the first vehicle, when in that area, would have received driving information from the electronic device of the adjacent vehicle.) 
As for claim 11, Hamada teaches an electronic device attached to a vehicle comprising: ("Each of the plurality of vehicles 11, 12, 13,... Is equipped with a drive recorder that is an on-vehicle device, a digital tachograph, or both"(pg. 4)) a display part; (warning display mentioned, page 7)  a sensor part acquiring driving information detected while a car was running; (image capturing by camera and GPS receiver (pgs. 4, 6); also acceleration of vehicle detected (pg. 4) which implies a sensor)
and a processor configured to: (processor inherent in “computer in the office”; see next)
determine a dangerous event that occurred while the car was running on a basis of the driving information acquired from the sensor part, ("The computer in the office 20 determines a plurality of types of alarm patterns and alarm conditions in the process 22. This alarm pattern is determined according to the level of danger. The degree of danger is determined by the magnitude of acceleration (G) detected during traveling on the vehicle. That is, each drive recorder detects an abnormally large acceleration, and determines an alarm pattern based on data recorded when a recording trigger occurs." (pg. 4))
identify a category corresponding to the determined dangerous event among the plurality of a predetermined category,  (three levels of danger identified pg. 5) and control the display part to display an a [warning] expressing a situation of a time point when the dangerous event occurred, on the basis of information associated with the determined dangerous event from among the driving information and the identified category of the determined dangerous event. ("In step S41, control is performed to output an alarm according to the type of the selected alarm pattern. For example, an alarm sound is output, an alarm is output due to a difference in the color of the warning display or blinking of the display, or more specifically, “Dangerous point. Please note." Pg. 7). 
Hamada provides a warning but does not specifically provide a simulation image expressing a situation of a time point when the dangerous event occurred. However, Greene teaches a simulation image expressing a situation of a time point when the dangerous event occurred. ("Other user interfaces may diagram the accident by, for example, showing trajectories and potential collision points on a heads-up display."[0204]. The trajectories and potential collision points are the simulation.) 
It would have been obvious to one of ordinary skill in the art at the time of the application to have added the simulation of Greene in the warning system of Hamada. The idea would be to provide more information to the driver. 
As for claim 12, Hamada, as modified, also teaches wherein the processor is further configured to: based on a driving condition of the vehicle satisfying a predetermined condition on the basis of the driving information, determine that the dangerous event occurred. ("dangerous event occurred" corresponds to the detected acceleration magnitude Gx being greater than G1 acceleration threshold value. (Page 5)) 
As for claim 13, Hamada teaches wherein the driving information includes driving images which photographed running scenes of the vehicle., ("For information recorded in the memory card, as representative examples, image data obtained by photographing with an in-vehicle camera, information indicating the state of driving operation such as vehicle speed, vehicle position, time, acceleration value, yaw rate, turn signal or brake, etc. and so on."(Pg. 4))
Hamada does not specifically teach wherein the processor is further configured to control the display part to display an image associated with the dangerous event, on the basis of an image at the time point when the dangerous event occurred among the driving images. However, Greene teaches wherein the processor is further configured to control the display part to display an image associated with the dangerous event, on the basis of an image at the time point when the dangerous event occurred among the driving images. ("Other user interfaces may diagram the accident by, for example, showing trajectories and potential collision points on a heads-up display."[0204] (If information is to be sent to a display, the processor is implicitly configured to accomplish this.)  The rationale for combining Greene and Hamada is the same as in claim 11.
As for claim 14, Greene teaches  wherein the processor is further configured to generate a simulation image expressing the situation of the time point when the dangerous event occurred on the basis of at least one of the location information, direction information, speed information, or time information of the vehicle included in the driving information. (Video mentioned in [0061]: "Alternatively, or additionally, intersections are assumed to have fused their video and/ or light detection and ranging (LIDAR) sensor signals into single tracks associated with specific principals."  Gathered information is used to analyze possibly overlapping trajectory cones (See Fig. 14) om determining a warning. Simulation: "Other user interfaces may diagram the accident by, for example, showing trajectories and potential collision points on a heads-up display."[0204])
As for claim 15, Hamada teaches wherein the processor is further configured to control the display part to display traffic information associated with the dangerous event and information on safe driving. ("In step S41, control is performed to output an alarm according to the type of the selected alarm pattern. For example, an alarm sound is output, an alarm is output due to a difference in the color of the warning display or blinking of the display, or more specifically, “Dangerous point. Please note." Pg. 7). Hamada does not specifically provid[e] the simulation image associated with the dangerous event. However, Greene specifically provid[es] the simulation image associated with the dangerous event. ("Other user interfaces may diagram the accident by, for example, showing trajectories and potential collision points on a heads-up display."[0204])

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada, as modified by Greene as applied to claim 1 above, and further in view of US Pat. 6,838,980 (Gloger et al., hence Gloger.)
As for claim 7, Hamada, as modified does not specifically teach the classification of images associated with the dangerous event. However, Gloger teaches classifying the image associated with the dangerous event by a predetermined category, ("However, the basic condition for activating these measures is that the safety system be able to reliably detect road users and classify them according to type (e.g.: passenger car, truck, bicycle riders, pedestrians)." Col. 1, lines 43-46. "An object of the present invention is to devise a method and a suitable device which will make it possible to detect road users on the basis of camera images, to determine their distance from the observer, and to classify the road users." (Col. 1, lines 62-65). "Image data 40 selected by the selection unit are transmitted to classifying unit 5 for classification. Results 50 of this type classification are advantageously made available to a risk calculator connected to the classifying unit, so that the risk calculator can decide whether to initiate reactions that meet the requirements of the situation."(Col.2 lines 62-67)). Gloger does not specifically teach the retrieval of an image based on a user input, but this is known in the art.
It would have been obvious to one of ordinary skill in the art at the time of the application to have combined the hazard mapping system of Greene together with the potential accident image classification of Gloger. The motivation of classification, as Gloger points out, is to sort out different reaction possibilities, depending on what type of potential accident is occurring.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada, as modified by Greene as applied to claim 1 above, and further in view of US 2009/0312945 (Sakamoto et al., hence Sakamoto).
As for claim 8, Greene mentions driving habits of the driver, but does not mention specifically providing guide information on a driving habit associated with a dangerous event. However, Sakamoto teaches determining the driving habit of the driver of the vehicle on the basis of the acquired driving information {(determining skill of driver [0025]-[0026] ;), wherein the providing comprises: providing guide information on the driving habit associated with the dangerous event together (information about possible high risk event, [0020],[0114]; instructions provided to driver in high risk case [0115].) while providing an image associated with the dangerous event (route on display [0012],[0091]).
It would have been obvious to one of ordinary skill in the art at the time of the application to have combined the collision avoidance system of Greene together with the skill analysis of Sakamoto. The motivation of using the skill analysis, as Sakamoto points out, is to vary the level of estimated risk by the measured ability of the driver to handle a potentially dicey situation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/               Examiner, Art Unit 3661                                                                                                                                                                                         
/PETER D NOLAN/               Supervisory Patent Examiner, Art Unit 3661